Title: To George Washington from Edmund Randolph, 11 October 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia October 11. 1794.
          
          The express of yesterday was suspended; from the probability, that by going off to-day he might arrive at Williamsport almost as soon as you should reach it.
          General Knox has promised me his memoranda to-morrow, when they shall be incorporated in mine, and the various subjects shall be digested in the order, which appears to me best. I do not understand, that you wish me to clothe in language these materials, until they are considered by you. Indeed unless the whole of the matter should be before the person, who is to draught the speech, he cannot presume any degree of unity and connection; without which the composition would be liable to objection. Nor is it very important, that this should be done at once; as after the topics are settled, they may be thrown into the proper language and transmitted for your consideration in sufficient time for the meeting of congress—I will add one idea with respect to the mode of conveying your communications to congress, should you be absent: that if it should be thought most adviseable, I shall have no difficulty in delivering them, in the usual form of a message, at the bar of the two houses.
          If I conceived it possible, that an opinion, uttered in Bache’s paper of this morning, against the propriety of the President holding the command of the army, after the meeting of congress, should suggest any doubt in your mind, I should take the liberty of offering to you my decided sentiments to the contrary.
          The complexion of the inclosed copy of Mr Jay’s letter on the 21st of August, affords a gleam of satisfaction. I presume, that the one, addressed to you and now also inclosed, is private;

and therefore its seal is unbroken. I have the honor, sir, to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        